DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
In Figure 2, item 8.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because:
Reference character “3” has been used to designate both a “pin” on page 4 and a “first part” on page 5.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because
In Figure 1A, there are three unused dashed-lines adjacent to the “5”.  In Figure 1B, the three dashed-lines are used to reference the pin in a separated state.  In Figure 1A, they do not appear to serve a purpose and should be deleted.
In Figure 5, the levers are referenced with the number 2.  However, only a single lever embodiment utilizes the number 2 while double levered embodiments use the numbers 2a and 2b (Figures 1A and 1B).  Figure 5 should use the numbers 2a and 2b to remain consistent to the specification.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 19 and 20 objected to because of the following informalities:
In claim 19 line 2, the phrase “distal ends” should be replaced with “distal ends of the left and right elongated body parts” so it is clear what structures define the distal ends.
In claim 19 line 3, the phrase “proximal ends” should be replaced with “proximal ends of the left and right elongated body parts” so it is clear what structures define the proximal ends.
In claim 19 lines 9-10, the phrase “the left and right elongated body” should be replaced with “the left and right elongated body parts”.
In claim 20 line 3, the phrase “change width” should be replaced with “change the width”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With regards to claim 19 lines 8-9, the phrase “lever arms being rotatable attached to the through-pin” is unclear.  In order for item A to be rotatably attached to item B, item A would rotate relative to the item B.  The hook of the pin does not appear to allow for a rotation of the respective lever relative to the hook.  The connection between the pin and the lever allows for the lever to rotate relative to the elongated body parts.
Regarding claim 19, the phrase "screw-like" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "screw-like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).  It is unclear what can and cannot be considered like a screw.  A nail is like a screw but would not be able to be utilized.
With regards to claim 19 lines 14-15, the phrase “hook that engages either the left or right action lever arm” is unclear in light of the disclose on lines 8-9.  Lines 8-9 discloses a connection between the pin and at least one lever arm.  It is unclear if the engagement between the hook and one lever arm represents the same or a different relationship than the connection between the pin and arm on lines 8-9.
With regards to claim 20, what structure allows for the lever arms to rotate?  As written, the through-pin is not being disclosed with regards to this function which is not supported.  The lever are each connected to a respective part of the through pin so that one arm rotates one pin part relative to the other pin part and the other arm rotates the other pin part relative to the one pin part.
With regards to claim 20, it is unclear how both lever arm rotate in light of claim 19 disclosing one part with a hook and the other part with a screw-like head.  How can the both arms rotate the pats when only one hook is disclosed.  What structure allows the one arm to cooperate with the screw-like head to rotate that part of the through-pin?  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 19 and 20 are rejected, as best understood, under 35 U.S.C. 102(a)(1) as being anticipated by Dalton (2019/023615).
With regards to claim 19, Dalton discloses the same invention including a double levered nail clipper (Fig. 1A) having left and right elongated body parts (1), distal ends of the parts are attached to one another (5, 6), proximal ends of the parts each include a jaw (10) with a gap between the jaws (11), left and right action lever arms (2a, 2b) adapted to contact the proximal ends of the parts (Fig. 1A), the lever arms attached with a through-pin (3) having a spring encircling the though-pin between the jaws (12), at least one of the jaws being rotatably attached to the through-pin (2b, 3, Fig. 1A), the through-pin having first and second parts rotatable with respect to one another (Fig. 4, paragraph [0018]), the first part having a screw-like head and a threaded male protrusion configured to mate into a female threaded cavity in the second part (Fig. 4, paragraph [0018]), the second part having a curved hook that engages one of the lever arms (Fig. 4), rotating the second part with respect to the first part cause the through-pin to increase or decrease its length cause the gap to change width (paragraph [0018]), squeezing the lever arms together causes the jaws to close (2a, 2b, 10), and left and right circular pads fixedly attached to distal ends of the lever arms (4).
With regards to claim 20, Dalton discloses both the left and right arms are configured to rotate causing the gap width to change (2a, 2b, paragraph [0018]). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19 and 20 are rejected, as best understood, under 35 U.S.C. 103 as being unpatentable over Domenge (6,173,497) in view of Jurena (3,555,675) and Sacko, Jr. (D195,614).
With regards to claim 19, Domenge discloses the invention including a double levered nail clipper (Figs. 5 and 7) having left and right elongated body parts (17, 19), distal ends of the parts are attached to one another (20), proximal ends of the parts each include a jaw with a gap between the jaws (Fig. 7), left and right action lever arms (12, 13) adapted to contact the proximal ends of the parts (Fig. 7), the lever arms attached with a through-pin (9) having a spring encircling the though-pin between the jaws (21), at least one of the jaws being rotatably attached to the through-pin (Figs. 17-19), the through-pin having first and second parts (Fig. 5, left hook part and right hook part), the second part having a curved hook that engages with one of the lever arms (Figs. 5 and 7, right hook part), and squeezing the lever arms together causes the jaws to close (Fig. 7). 
However, with regards to claims 19 and 20, Domenge fails to disclose the first and second parts are rotatable with respect to one another, the first part having a screw-like head and a threaded male protrusion configured to mate into a female threaded cavity in the second part, rotating the second part with respect to the first part cause the through-pin to increase or decrease its length cause the gap to change width, and both the left and right arms are configured to rotate causing the gap width to change.
Jurena teaches it is known in the art of nail clipper through-pins (20) to incorporate the first and second parts being rotatable with respect to one another (28, 32), one of the parts having a screw-like head and a threaded male protrusion (30) configured to mate into a female threaded cavity in the other part (29), and rotating the second part with respect to the first part cause the through-pin to increase or decrease its length cause the gap to change width (column 2 lines 46-58).  Basically, the two-hooked pin of Domenge is now modified with one rotatable hook part having the screw-like head and a threaded male protrusion and the other rotatable hook part having the female threaded cavity and curved hook that engages one of the lever arms which allows both the left and right arms to rotate causing the gap width to change because rotation of either arm will unscrew/screw the parts of the pin apart/together.  Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to have provided Domenge with the two-part through-pin, as taught by Jurena, because the substitution of one known element for another would have yielded predictable results and all claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective function and the combination would have yielded predictable results.
However, with regards to claim 19, Domenge fails to disclose left and right circular pads fixedly attached to distal ends of the lever arms.
Sacko, Jr. teaches it is known in the art of nail clippers to incorporate left and right circular pads fixedly attached to distal ends of the lever arms (Figs. 6, 7, 13, 14).  It would have been well within one’s technical skill to have applied such pads anywhere needed including the ends of both lever arms of Domenge.  Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to have provided Domenge with pads, as taught by Sacko, Jr., because all claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective function and the combination would have yielded predictable results.
Response to Arguments
Applicant's arguments filed 5-11-22 have been fully considered but they are not persuasive.  The 103-rejection utilizing Domenge (6,173,497) in view of Jurena (3,555,675) and Sacko, Jr. (D195,614) discloses all of the claimed structural limitations.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON DANIEL PRONE whose telephone number is (571)272-4513. The examiner can normally be reached on Monday-Friday: 7:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to telephone the Examiner. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
31 October 2022
/Jason Daniel Prone/
Primary Examiner, Art Unit 3724